Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges (in thousands) (unaudited) Year Ended June 30 Fixed charges: Interest expense on indebtedness Amortization of debt issuance costs Capitalized interest Interest expense on portion of rent expense representative of interest Total fixed charges Earnings: Net income (loss) before provision for income taxes Fixed charges per above less capitalized interest Amortization of capitalized interest Total earnings Ratio of earnings to fixed charges* 7.3x 2.9x 2.1x Coverage deficiency *Earnings were inadequate to cover fixed charges during fiscal years 2009 and 2006.
